DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1B and 2B in the reply filed on 10/14/2021 is acknowledged.
The applicant states that claims 1-8 read on both elected species 1B and 2B.  Elected species 1B is directed to having the fixed monitor electrodes located at the end portions of the movable detection electrode (this is seen in at least Figure 6) rather than the nonelected species 1A where the fixed monitor electrodes are located at a middle portion of the movable detection electrode (Seen at least in Figure 3). Claims 4, 12 and 17 are directed to non-elected species 1A (Figure 3) because it requires the fixed monitor electrode on the outside of the movable detection electrode by being located at the middle portion of the movable detection electrode.
Claims 4, 12 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2021.
	Claims 1-3, 5-11, 13-16 and 18-20 remain pending in the application for examination.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 09/28/2018, 07/16/2021 and 11/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 states “the main surface”.  It is unlcear what the applicant refers to as the “main surface”.  Main surface of what?  Based on the specification, it seems that the main surface is of the substrate.  For examination purposes, the Examiner will interpret the limitation in question as “the main surface of the substrate”.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 2010/0107759).
Regarding claim 1, Kato teaches a physical quantity sensor (2; [0024-0025]; Figures 1-2) comprising: 
a substrate (2/9; See Figures 1-2; [0024-0025]); a movable body (2a and annotated Figure 2) that includes a movable drive electrode (See annotated Figure 2; Figures 1-2), a movable detection electrode (2a; Figure 2), and a connection portion (8; Figure 2) for connecting the movable drive electrode (See annotated Figure 2) and the movable detection electrode (2a) and is allowed to vibrate ([0031]) along a first axis (X-axis; [0031]) with respect to the substrate (2/9; [0031]); 

a fixed monitor electrode (11; Figure 2) that is fixed to the substrate (Figure 2 demonstrates the electrode 11 fixed to the substrate 2/9), is disposed to face the movable detection electrode (the electrode 11 faces the movable detection electrode 2a; See Figure 2; [0030 and 0031]), and detects vibration ([0031]) of the movable body (2a and annotated Figure 2) along the first axis (X-axis; Figure 2).


    PNG
    media_image1.png
    923
    994
    media_image1.png
    Greyscale


Regarding claim 2, Kato teaches a movable monitor electrode (See annotated Figure 2) that is disposed on the movable detection electrode (the movable monitor electrode is disposed on the movable detection electrode 2a through the interface of element 6; Figure 2) and forms an electrostatic capacitance ([0030-0031]) with the fixed monitor electrode (electrode 11; Figure 2).



Regarding claim 5, Kato teaches wherein the movable detection electrode (2a; Figure 2) includes an opening (the comb-shaped electrodes of the movable section 2a that are opposite the monitor electrode 11 have an opening between them; [0030]; See annotated Figure 2), and the fixed monitor electrode (11; Figure 2) is disposed inside the opening (Figure 2 demonstrates the comb electrodes of electrode 11 disposed within the opening between the electrodes of 2a that are opposite and face the electrode 11).



Regarding claim 7, Kato teaches wherein a constant voltage is applied to the movable body (an applied voltage throughout time, i.e. constant voltage, must be applied to the movable section 2a in order to create capacities the comb-shaped electrodes of the movable section 2a and the detecting electrodes 12; [0037]).

Regarding claim 9, Kato teaches an inertia measurement device (Figure 1; [0024]) comprising: the physical quantity sensor according to claim 1 (See rejection of claim 1 above); and a control circuit (3; [0024, 0033]) that controls driving ([0024, 0033]) of the physical quantity sensor (See rejection of claim 1 above).

Regarding claim 10, Kato teaches an inertia measurement device (Figure 1; [0024]) comprising: the physical quantity sensor according to claim 2 (See rejection of claim 1 above); and a control circuit (3; [0024, 0033]) that controls driving ([0024, 0033]) of the physical quantity sensor (See rejection of claim 2 above).

Regarding claim 11, Kato teaches an inertia measurement device (Figure 1; [0024]) comprising: the physical quantity sensor according to claim 3 (See rejection of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Takizawa (US 2013/0298673).
Regarding claim 8, Kato teaches wherein the substrate (2/9) includes a portion (by removing part of the oxide layer in order to create the movable section 2a, an opening will be formed below the movable section 2a; [0025]) that is open to the main surface of the substrate (based on Figure 2, the opening below the movable section 2a  is open to the main surface of the substrate 2/9; [0025] and Figure 2) on the side of the movable body (2a and annotated Figure 2) and is disposed to be overlapped (the 
Kato teaches the opening but does not expressly teach the opening being a concave opening.
However, Takizawa teaches the opening (15; Figure 2) being a concave opening (Figure 2 demonstrates the recessed portion being of a concave). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Takizawa’s concave shape implemented on Kato’s open portion in order to provide a greater cross section below the movable detection electrode so that the movable detection electrode is not damaged in the event that an exterior force or acceleration makes the movable detection move towards the inside of the opening, thus increasing the reliability of the system.




13 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Bando et al. (WO 2016047166; English machine translation provided by the Examiner).
Regarding claim 13, Kato teaches a vehicle positioning device (the attitude of the vehicle is controlled by controlling the vehicle itself; [0054]) comprising: the inertia measurement device according to claim 9 (see rejection of claim 9 above).
Kato teaches the vehicle but does not expressly teach a reception unit that receives a satellite signal on which position information is superimposed from a positioning satellite; an acquisition unit that acquires position information of the reception unit based on the received satellite signal; a computation unit that computes an attitude of the vehicle based on inertia data output from the inertia measurement device; and a calculation unit that calculates a position of the vehicle by correcting the position information based on the calculated attitude.
However, Kato teaches a computation unit ([0005]) that computes an attitude (the vehicle stability control system is used along with the angular velocity sensor in order to apply a brake when a vehicle slip detect; thus correcting the attitude of the vehicle; [0005]) of the vehicle ([0005]) based on inertia data output from the inertia measurement device (the vehicle stability control system uses an angular velocity signal detected by an angular velocity sensor in order to determine a slip, i.e. attitude, of the vehicle, so that the attitude of the vehicle is corrected by applying a brake; [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kato’s computation unit that computes an attitude of the vehicle based on inertia data output from Kato’s inertia 
Kato teaches the calculated/computed attitude but does not expressly teach a reception unit that receives a satellite signal on which position information is superimposed from a positioning satellite; an acquisition unit that acquires position information of the reception unit based on the received satellite signal; and a calculation unit that calculates a position of the vehicle by correcting the position information based on the calculated attitude.
However, Bando teaches a reception unit (101-102; Figures 1 and 2) that receives a satellite signal (Lines 129-141) on which position information (vehicle position; Lines 129-141) is superimposed from a positioning satellite (Lines 129-141); an acquisition unit (103; Figures 1-2) that acquires position information (Lines 157-159) of the reception unit (101-102) based on the received satellite signal (Lines 157-159); and a calculation unit (300; Figure 2) that calculates a position of the vehicle (Lines 174-187) by correcting the position information (Lines 174-187) based on the calculated attitude (Lines 174-187).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Bando’s reception unit, acquisition unit, and calculation unit using Kato’s calculated/computed attitude to correct the position of the vehicle in order to increase the accuracy and reliability of autonomous travel of a vehicle, this result in better performance of the vehicle an increased overall safety (See Bando Lines 174-187).

s 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato.
Regarding claim 14, Kato teaches an electronic apparatus (Figure 1; [0024]) comprising: the physical quantity sensor according to claim 1 (see the rejection of claim 1 above); a control circuit (3; [0024, 0033]).
Kato teaches the physical quantity sensor and the control circuit but does not expressly teach a correction circuit.
However, Kato further discloses a correction circuit (the vehicle stability control system is used along with the angular velocity sensor in order to apply a brake when a vehicle slip detect; thus correcting the attitude of the vehicle; [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kato’s correction unit working with Kato’s physical quantity sensor in order to enable driving safety, thus increasing the safety reliability of the vehicle (see Kato [0005]).

Regarding claim 15, Kato teaches an electronic apparatus (Figure 1; [0024]) comprising: the physical quantity sensor according to claim 2 (see the rejection of claim 2 above); a control circuit (3; [0024, 0033]).
Kato teaches the physical quantity sensor and the control circuit but does not expressly teach a correction circuit.
However, Kato further discloses a correction circuit (the vehicle stability control system is used along with the angular velocity sensor in order to apply a brake when a vehicle slip detect; thus correcting the attitude of the vehicle; [0005]).


Regarding claim 16, Kato teaches an electronic apparatus (Figure 1; [0024]) comprising: the physical quantity sensor according to claim 3 (see the rejection of claim 3 above); a control circuit (3; [0024, 0033]).
Kato teaches the physical quantity sensor and the control circuit but does not expressly teach a correction circuit.
However, Kato further discloses a correction circuit (the vehicle stability control system is used along with the angular velocity sensor in order to apply a brake when a vehicle slip detect; thus correcting the attitude of the vehicle; [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kato’s correction unit working with Kato’s physical quantity sensor in order to enable driving safety, thus increasing the safety reliability of the vehicle (see Kato [0005]).

Regarding claim 18, Kato teaches a vehicle ([0054]) comprising: the physical quantity sensor according to claim 1 (see rejection of claim 1 above; [0054]).
Kato teaches the physical quantity sensor but does not expressly teach an attitude control unit.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kato’s attitude control unit working with Kato’s physical quantity sensor in order to enable driving safety, thus increasing the safety reliability of the vehicle (see Kato [0005]).

Regarding claim 19, Kato teaches a vehicle ([0054]) comprising: the physical quantity sensor according to claim 2 (see rejection of claim 2 above; [0054]).
Kato teaches the physical quantity sensor but does not expressly teach an attitude control unit.
However, Kato further discloses an attitude control unit (the vehicle stability control system is used along with the angular velocity sensor in order to apply a brake when a vehicle slip detect; thus controlling the attitude of the vehicle; [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kato’s attitude control unit working with Kato’s physical quantity sensor in order to enable driving safety, thus increasing the safety reliability of the vehicle (see Kato [0005]).

Regarding claim 18, Kato teaches a vehicle ([0054]) comprising: the physical quantity sensor according to claim 1 (see rejection of claim 1 above; [0054]).

However, Kato further discloses an attitude control unit (the vehicle stability control system is used along with the angular velocity sensor in order to apply a brake when a vehicle slip detect; thus controlling the attitude of the vehicle; [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kato’s attitude control unit working with Kato’s physical quantity sensor in order to enable driving safety, thus increasing the safety reliability of the vehicle (see Kato [0005]).

Regarding claim 20, Kato teaches a vehicle ([0054]) comprising: the physical quantity sensor according to claim 3 (see rejection of claim 3 above; [0054]).
Kato teaches the physical quantity sensor but does not expressly teach an attitude control unit.
However, Kato further discloses an attitude control unit (the vehicle stability control system is used along with the angular velocity sensor in order to apply a brake when a vehicle slip detect; thus controlling the attitude of the vehicle; [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kato’s attitude control unit working with Kato’s physical quantity sensor in order to enable driving safety, thus increasing the safety reliability of the vehicle (see Kato [0005]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856